Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                        Election/Restriction
This application contains claims directed to the following patentably distinct species:
 Specie I, corresponds to figure 11 (corresponding to independent claim 1) which require  generating a synthetic 2D image generation algorithm from at least one of the plurality of two-dimensional (2D) tomosynthesis projection images or the reconstructed 3D volume based on a similarity metric between the synthetic 2D image and the x-ray image and deploying a model instantiating the synthetic 2D image generation algorithm.   
Specie II, corresponds to figure 12 (corresponding to independent claim 12) which require generating a volume reconstruction algorithm from the plurality of 2D tomosynthesis projection images based on a similarity metric between at least the volume reprojection and the x-ray image and deploying a model instantiating the volume reconstruction algorithm.     
  Specie III, corresponds to figures 13A and 14A (corresponding to independent claims 19 and 21) which require generating an image enhancement algorithm from a central or degraded tomosynthesis projection images from the plurality of 2D tomosynthesis projection images. based on a similarity metric between an output of the image enhancement algorithm and the x-ray image or the original projections. 
Specie IV, corresponds to figure 15 (corresponding to independent claim 22) which require generating a volume reconstruction algorithm from the set of degraded tomosynthesis projection images that tends to minimize a similarity metric between an output of the volume reconstruction algorithm and the original 3D volume and deploy a model instantiating the volume reconstruction algorithm.     
The species are independent or distinct because they are disclosed and illustrated to be practiced independent of each other. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Species require independent text search and class/subclass search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The Examiner made a phone call to the Applicant’s Attorney on 10/05/2022 regarding the election of species. The Applicant’s attorney agreed to elect species III, corresponding claims 19-21  without traverse and agreed to  withdraw  claims 1-18 and 22 from consideration.  The detail office action on elected claims 19-21 follows below.
                     Claim Rejections - 35 USC § 101
           35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.      Claims 19-21 as rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  Independent claims 19-21 recite in line 1, “At least one computer-readable storage medium including instructions.  Specification in paragraph 0030 disclose computer readable medium  such as tangible or non-transitory computer readable medium such as memory.  The specification has not  distinguish between transitory and non-transitory computer-readable medium.   But, transitory signals (RF signal) are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106(I).   However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106(I).  Therefore, amending the claims to recite a “ A non-transitory computer-readable medium” would resolve this issue. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI  (US 20170071562).
Regarding claims 19 and 20,  SUZUKI disclose  computer-readable storage medium including the processor (SUZUKI Fig. 1A, paragraph 0104, lines 1-5), 
obtain a plurality of two-dimensional (2D) tomosynthesis projection images of an organ by rotating an x-ray emitter to a plurality of orientations relative to the organ and emitting a first level of x-ray energization from the emitter for each projection image of the plurality of projection images  (SUZUKI Fig. 1A, paragraph 0078 lines 1-15, SUZKI shows in Fig. 1A obtain a plurality of two-dimensional (2D) tomosynthesis projection images of an organ by rotating an x-ray emitter to a plurality of orientations relative to the organ and emitting a first level of x-ray energization from the emitter for each projection image of the plurality of projection images);
obtain an x-ray image of the organ with a second level of x-ray energization (SUZUKI FIG. 1A Block 116 desired higher dose projection views, paragraph 0082, lines 1-5 note:  higher dose raw projection image);
           generate an image enhancement algorithm from a central tomosynthesis projection from the plurality of 2D tomosynthesis projection images based on a similarity metric between an output of the image enhancement algorithm and the x-ray image (SUZUKI Abstract, paragraph 0081 note in paragraph 0081  the central image patch is used for the input image and inputted to PTNR system,  Suzuki in paragraph 0082 states   In the design step of FIG. 1a, first, a large number of image patches together with the corresponding desired pixel values are acquired from the input lower-dose 2D raw projection views (images) 114 and desired higher-dose 2D raw projection views (images) 116, respectively. Input vectors are calculated from the image patches. The input vectors are then entered to the PTNR model of system 118 as input. Output pixel values from the PTNR system 118 are calculated based on the current parameters in the model. Then, the output pixel values are compared with the corresponding desired pixel values in the desired 2D raw projection views (images) 116, and the difference “d” between the two is calculated, for example, represented by equation (3) where D is the p-th pixel value in the desired output image 116, and O is the p-th pixel value in the output raw projection images from system 118 and in paragraph 0083 SUZUK states The parameters in the TNR model are adjusted so as to minimize or at least reduce the difference. A method to minimize the difference between the output and the desired value under the least square criterion [47], that uses mean square errors between output pixel values and their desired pixel values, may be used to adjust the TNR model.  All this obviously corresponds to  generate an image enhancement algorithm from a central tomosynthesis projection from the plurality of 2D tomosynthesis projection images based on a similarity metric between an output of the image enhancement algorithm and the x-ray image); and 
deploy a model instantiating the image enhancement algorithm (SUZUKI Figs. 1A-1B Block 118 It would be obvious to deploy the system of  SUZUKI which is pixel-based trainable/trained non-linear regression (PTNR) system).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to obtain a plurality of two-dimensional (2D) tomosynthesis projection images of an organ by rotating an x-ray emitter to a plurality of orientations relative to the organ and emitting a first level of x-ray energization from the emitter for each projection image of the plurality of projection images,  obtain an x-ray image of the organ with a second level of x-ray energization,   generate an image enhancement algorithm from a central tomosynthesis projection from the plurality of 2D tomosynthesis projection images based on a similarity metric between an output of the image enhancement algorithm and the x-ray image  and  deploy a model instantiating the image enhancement algorithm as shown by  SUZUKI  because such a machine learning based system provide enhancing lower quality tomosynthesis projection image to higher quality tomosynthesis projection image thereby exposing the patient with only lower dose of x-ray radiation and raising the quality of tomosynthesis projection image for preview of the result.

Regarding claim 20 SUZUKI generating the image enhancement algorithm includes generating the image enhancement algorithm from the central tomosynthesis projection that tends to minimize the similarity metric between the output of the image enhancement algorithm and the x-ray image (SUZUKI Fig. 1A block 118, paragraphs 0081-0083,   note: paragraph 0081, center image patches are used for input image, Suzuki in paragraph  0082-0083 states   In the design step of FIG. 1a, first, a large number of image patches together with the corresponding desired pixel values are acquired from the input lower-dose 2D raw projection views (images) 114 and desired higher-dose 2D raw projection views (images) 116, respectively. Input vectors are calculated from the image patches. The input vectors are then entered to the PTNR model of system 118 as input. Output pixel values from the PTNR system 118 are calculated based on the current parameters in the model. Then, the output pixel values are compared with the corresponding desired pixel values in the desired 2D raw projection views (images) 116, and the difference “d” between the two is calculated, for example, represented by equation (3) where D is the p-th pixel value in the desired output image 116, and O is the p-th pixel value in the output raw projection images from system 118 and in paragraph 0083 SUZUK states The parameters in the TNR model are adjusted so as to minimize or at least reduce the difference. This obviously corresponds to generating the image enhancement algorithm includes generating the image enhancement algorithm from the central tomosynthesis projection that tends to minimize the similarity metric between the output of the image enhancement algorithm and the x-ray image).
                        Allowable Subject Matter
Claim 21 is indicated as allowable over the prior art of recoded provided that claim 21 overcome rejection 35 USC 101 as being non-statutory.

 
                                                   
                       Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISHRAT I. SHERALI
Examiner
Art Unit 2667



/ISHRAT I SHERALI/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
October 20, 2022